Citation Nr: 1021632	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  03-02 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for joint pain, other 
than in the left ankle, claimed as due to exposure to 
herbicides or secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for a skin disability, 
to include onychomycosis and folliculitis, claimed as due to 
exposure to herbicides or secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel
	

INTRODUCTION

The Veteran served on active duty from October 1965 to July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and April 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

In October 2008, the Board remanded this case for additional 
development, and it has been returned to the Board for 
further review.  According to a March 2010 memorandum from 
the Appeals Management Center (AMC), improperly directed 
development had been requested and could not be completed.  
As stated in this memorandum, all of the Veteran's service 
treatment records have already been obtained and associated 
with the claims folder.  Because no new service treatment 
records have been added to the record, a VA examination was 
noted to not be necessary for the equitable disposition of 
these claims.  The Board finds that the AMC has satisfied the 
development mandates of the October 2010 claim as 
contemplated by Stegall v. West, 11 Vet. App. 268 (1998).  
Thus, the case is once again before the Board and is ready 
for further appellant review. 


FINDINGS OF FACT

1.  The Veteran did not exhibit joint pain in service or 
arthritis within one year of separation from service; and 
joint pain is not etiologically related to any injury, 
disease, or exposure during the Veteran's active service, to 
include a service-connected disability.

2.  The Veteran did not exhibit a skin disability, to include 
onychomycosis and folliculitis, is service; and a skin 
disability is not etiologically related to any injury, 
disease, or exposure during the Veteran's active service, to 
include a service-connected disability.


CONCLUSIONS OF LAW

1.  Joint pain other than in the left ankle was not incurred 
in or aggravated by active service, may not be presumed to 
have been caused or aggravated by active service, and was not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  A skin disability, to include onychomycosis and 
folliculitis, was not incurred in or aggravated by active 
service, may not be presumed to have been caused or 
aggravated by active service, and was not proximately due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in April 2002 and 
October 2008 in which the RO advised the appellant of the 
evidence needed to substantiate his joint disability claim.  
The October 2008 letter, along with letters from September 
2003 and July 2007, provided this information with respect to 
the skin disability claim.  The appellant was also advised of 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The September 2003 and July 2007 letters 
provided express notice of how to establish service 
connection on a secondary basis and how to establish service 
connection based on herbicide exposure.  The July 2007 and 
October 2008 letters advised the Veteran as to the type of 
evidence needed to substantiate both the disability rating 
and effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.

The Board notes that the July 2007 and October 2008 letters 
were not issued prior to the initial adjudication of the 
Veteran's claims in July 2002 and April 2004.  His claims, 
however, were subsequently readjudicated in supplemental 
statements of the case dated in October 2007 and March 2010.  
Thus, any deficiencies in the content or timeliness of these 
notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the 
Veteran's service treatment records, VA medical records, and 
any identified private medical records have been obtained and 
associated with the claims file.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim. 

In the case at hand, the Veteran underwent VA examinations in 
connection with his service connection claims in March 2004 
and September 2007.  The Board finds that these examination 
reports are adequate for the purpose of determining the 
service connection claims that are decided herein.  These 
examination reports reflect that the examiners reviewed the 
claims folder, including the Veteran's service treatment 
records.  During the examinations, the examiners elicited 
from the Veteran his history of complaints and symptoms, 
conducted thorough examinations, and provided clinical 
findings detailing the examination results.  For these 
reasons, the Board concludes that the reports of the VA 
examinations conducted in March 2004 and September 2007 
provide adequate bases for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for 
joint pain and a skin disability.  He essentially contends 
that these disabilities are due to service, including as a 
result of his in-service Agent Orange exposure or his 
service-connected diabetes mellitus.  Because a September 
2007 rating decision granted service connection for a left 
ankle disability, that issue is not part of the joint pain 
claim that is currently on appeal.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a veteran must show: '(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service' - the so-called 'nexus' 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to implement the holding in Allen for 
secondary service connection on the basis of the aggravation 
of a nonservice- connected disorder by service-connected 
disability.  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice- connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  However, given the possibility that these 
changes could potentially be interpreted as substantive, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 
C.F.R. § 3.310 that was in effect before the change, which 
arguably favors the claimant.

Service connection may also be granted for chronic 
disabilities, such as arthritis, if such is shown to have 
been manifested to a compensable degree within one year after 
the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto stipulate the diseases for which service connection 
may be presumed due to an association with exposure to 
herbicide agents.  The specified diseases are chloracne or 
other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Applicable regulations also provide that a Veteran who served 
on active duty in Vietnam during the Vietnam era is presumed 
to have been exposed to Agent Orange or similar herbicide.  
38 C.F.R. § 3.307(a)(1)(6)(iii).  In this case, the Veteran 
served in Vietnam from August 1966 to August 1967 and from 
October 1969 to September 1970.  Therefore, exposure to Agent 
Orange is conceded.

The Board notes that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Health Outcomes Not Associated With Exposure 
to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 
2007).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the 
fact that a veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

With respect to a current disability, the September 2007 VA 
examination report diagnosed the Veteran with degenerative 
joint disease and degenerative disk disease of the lumbar 
spine with bilateral L3, L4, and L5 radicular symptoms.  
These symptoms were noted to be consistent with radiographic 
changes noted in 1999.  The Veteran was also diagnosed with 
mild degenerative joint disease of the bilateral hips and 
knees.  

In terms of a current skin disability, the March 2004 VA 
examination report diagnoses onychomycosis and recurrent 
folliculitis, while the September 2007 VA examination report 
diagnoses bilateral onychomycosis.  The March 2004 VA 
examiner expressly found no evidence to substantiate 
diagnoses of chloracne and porphyria cutanea tarda.  

The Veteran is not eligible for service connection based on 
his presumed Agent Orange exposure for degenerative joint 
disease or for onychomycosis or folliculitis, as none of 
these disabilities is listed under 38 C.F.R. § 3.309(e).  The 
Board notes that the Veteran has not been diagnosed with 
chloracne or other acneform disease consistent with 
chloracne, which would be eligible for presumptive service 
connection.  Therefore, the Board next turns to whether 
direct service connection may be established for degenerative 
joint disease or a skin disability.

With respect to an in-service disease or injury, the Board 
notes that the Veteran's service treatment records reflect 
that the Veteran was clinically normal in all pertinent 
areas, including upper extremities, feet, lower extremities, 
spine, other musculoskeletal, and skin, at the time of his 
October 1965 induction examination and his July 1967 
separation examination.  It was noted on his induction 
examination and the October 1965 medical history report that 
the Veteran reported having had plantar warts on his right 
foot and having injured his right middle finger in 1955.  
Otherwise, he reported no pertinent past or current 
disabilities on his October 1965 and July 1967 medical 
history reports.  These records reflect that he specifically 
denied arthritis or rheumatism; bone, joint, or other 
deformity; painful or trick shoulder or elbow; trick or 
locked knee; foot trouble; and skin disease.  The Veteran's 
remaining service treatment records reflect that he never 
complained of or sought treatment for joint pain or a skin 
disability during service.  

Ultimately, after a thorough review of the evidence of 
record, the Board finds that service connection for 
disabilities of the joints and the skin must be denied 
because the nexus requirement is not satisfied.  

With respect to the diagnosed back disabilities, the 
September 2007 VA examination report opined that these were 
"more likely than not the primary etiology of what the 
veteran has described as hip, leg and knee pain in the past; 
this is more likely than not related to age related changes 
consistent with the stated occupational history and observed 
obesity."  The examiner further stated that "there is no 
evidence of injury during active military service and there 
is lack of evidence in the available records of the chronic 
pains beginning near the time of separation from active 
military service."  

The September 2007 VA examination report also states that the 
degenerative joint disease of the bilateral hips and knees 
was "consistent with age related changes consistent with the 
stated occupational history and observed obesity."  The 
examiner also stated that "there is no evidence of injury 
during active military service and there is lack of evidence 
in the available records of the chronic pains beginning near 
the time of separation from active military service."  

The March 2004 VA examination report diagnosed chronic dry 
skin and opined that this disability was less likely than not 
related to diabetes mellitus based upon the history as stated 
by the Veteran.  The VA examination report states that the 
Veteran reported that he believed the dry skin began before 
his diagnosis of diabetes mellitus.  The examiner also 
diagnosed onychomycosis on all ten toenails and recurrent 
folliculitis and opined that these disabilities were less 
likely than not related to diabetes mellitus or the Veteran's 
military service.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
knowledge and skill in analyzing the data, and his medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Whether a physician provides 
a basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the case at hand, the March 2004 VA examination and the 
September 2007 VA joint examination were conducted by nurse 
practitioners, both of whom are qualified through education, 
training, or experience to provide competent medical evidence 
under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. 
App. 563 (2007).  The September 2007 VA feet examination was 
conducted by a podiatrist.

The etiology opinions were based upon review of the claims 
folder, including the Veteran's service treatment records and 
post-service medical records, as well on an interview with 
and examination of the Veteran.  The examiners discusses the 
Veteran's medical history and their clinical findings in the 
resulting examination reports, and they provide rationale for 
their conclusions.  Therefore, the Board finds these opinions 
to be highly probative to the matter at hand.

The Board notes that the only contrary opinion that has been 
submitted by the Veteran is his own lay opinion that there is 
a link between his military service and his joint pain and 
skin disabilities.  There are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability for the purpose of 
establishing service connection.  However, as a lay person, 
the Board finds the Veteran's opinion to be much less 
probative than the opinions of the competent health care 
specialists noted above, which were based on both the results 
of objective testing and the Veteran's report as to his 
history.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

In summary, for the reasons and bases set forth above, the 
Board finds that service connection for joint pain and skin 
disabilities, to include as secondary to Agent Orange 
exposure or service-connected diabetes mellitus, is not 
warranted.  As the preponderance of the evidence is against 
the claims, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for joint pain, other than 
in the left ankle, claimed as due to exposure to herbicides 
or secondary to service-connected diabetes mellitus, is 
denied.

Entitlement to service connection for a skin disability, to 
include onychomycosis and folliculitis, claimed as due to 
exposure to herbicides or secondary to service-connected 
diabetes mellitus, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


